DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 06/15/2022 is acknowledged. Claims 18-20 are withdrawn. Claims 1-17 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gabay (US 2012/0019342) and further in view of Yamashita (US 2005/0081961).
Regarding claims 1-2, 4-5, 7, 11-12, 15 and 17, Gabay teaches a method of making an anisotropic permanent magnet comprising: melting a magnetic alloy and making the alloy by casting ([0158]; [0160]); milling the alloy to make Sm-Co or Nd-Fe-B anisotropic nanoflakes ([0028]; [0029]; [0037]; [0040]; [0049]), each of the anisotropic nanoflakes having an easy magnetization direction with respect to a surface of the flake ([0092] to [0098]; [0114]; [0182] to [0185]); mixing the anisotropic nanoflakes with an epoxy binder to form a mixture ([0024] to [0059]). Gabay discloses that the nanoflakes are aligned with the surface of the nanoflakes perpendicular to a magnetic field (Fig. 15), which meets the limitation producing the anisotropic permanent magnet from the layers having the magnetization direction such that the anisotropic permanent magnet has a magnetization with a specific orientation recited in claims 1 and 11.
Gabay does not teach a rolling step. Yamashita teaches a method of making a rare earth magnet (Abstract; Fig. 1). Yamashita discloses that rolling is beneficial in making a flexible bonded magnet that provides a good matching between the mechanical strength and the magnetic characteristics ([0021]). Thus, it would be obvious to one of ordinary skill in the art to perform rolling as taught by Yamashita in the process of Gabay in order to make a flexible bonded magnet that provides a good matching between the mechanical strength and the magnetic characteristics as disclosed by Yamashita. The rolling step disclosed by Yamashita is not performed under a magnetic field.
Regarding claim 3, Gabay discloses that the nanoflakes are subjected to compression or hot pressing and the nanoflakes are aligned ([0033]; [0064]; Fig. 20), which meets the limitation recited in claim 3.
Regarding claims 8 and 13, Gabay in view of Yamashita discloses to curl the bonded magnet to a ring shape ([0021]; [0025]), which meets the limitations recited in claims 8 and 13.
Regarding claims 9 and 10, in view of the fact that Gabay in view of Yamashita teaches a extruding step or a rolling step ([0021] to [0026] of Yamashita), one of ordinary skill in the art would expect that the method of Gabay in view of Yamashita to meet the limitation that the magnet flake is aligned parallel to the extruding surface or the rolling surface as recited in claims 9 and 10. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gabay (US 2012/0019342) in view of Yamashita (US 2005/0081961), as applied to claims 1 and 11 above, and further in view of Jin (US 2014/0132376).
Regarding claims 6 and 14, Gabay in view of Yamashita does not teach the magnet is Mn-Bi. Jin teaches a method of making a permanent magnet and discloses MnBr is brittle and exhibit anisotropic mechanical fracture properties into flakes and rolling may be used to mechanically align the flakes along the deformation direction to obtain a higher energy product ([0041] to [0103]). Thus, it would be obvious to one of ordinary skill in the art to use Mn-Bi as taught by Jin in the process of Gabay in view of Yamashita in order to make a Mn-Bi magnet having high energy product as disclosed by Jin. Jin discloses that the Mn-Bi alloy is made by melting, rapid solidification followed by annealing ([0060]; [0072]; [0074]), which meets the limitations recited in claims 6 and 14.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gabay (US 2012/0019342) in view of Yamashita (US 2005/0081961), as applied to claims 1 and 11 above, and further in view of Ozeki (US 2015/0084727).
Regarding claim 16, Gabay in view of Yamashita does not teach sintering the green compact. However, sintering a green compact to make a sintered magnet is well-known to one of ordinary skill in the art as evidenced by Ozeki. Ozeki teaches a method of making a rare earth permanent magnet (Abstract) and discloses that pressure-sintering is used to make a densely sintered body ([0028]). Thus, it would be obvious to one of ordinary skill in the art to pressure-sinter the green compact as taught by Ozeki in the process of Gabay in view of Yamashita in order to make a magnet having high density as disclosed by Ozeki. Ozeki discloses that binder is removed during the sintering ([0124]), which meets the binder removing limitation recited in claim 16. In view of the fact that Gabay in view of Yamashita and Ozeki teaches binder removal step by sintering, one of ordinary skill in the art would expect that the process disclosed by Gabay in view of Yamashita and Ozeki to meet the limitation increasing an intensity of the fixed magnetic field without changing the collective magnetization direction as recited in claim 16. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733